Citation Nr: 0936721	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-26 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to April 
1985 and from October 1990 to May 1991.  He served in the 
Persian Gulf during the Persian Gulf War.

The appeal arises to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  

This case was remanded by the Board in September 2008 for 
further development and is now ready for disposition.

The Board notes that the Veteran requested a Board hearing in 
his August 2003 substantive appeal.  However, he withdrew 
this request in correspondence dated in March 2006.  


FINDINGS OF FACT

1.  Hypertension was not manifest during service; the 
disorder was not identified until approximately 1996. 

2.  The current hypertension is unrelated to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R.§ 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board observes that a blood pressure reading is 
considered to be above normal when the systolic reading is 
140 millimeters (mm.) of mercury (Hg) or greater or the 
diastolic reading is 90 mm. Hg or greater, usually designated 
as 140/90.  Similarly, for VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101, Note 1.  

Here, the Veteran's service treatment records reflect normal 
blood pressure readings except for a reading of 134/94 mm. Hg 
in December 1978, a reading of 140/80 mm. Hg in September 
1982, a reading of 140/90 mm. Hg in 1984, and a reading of 
134/90 mm. Hg in April 1989, but he was not diagnosed with 
hypertension.  During a March 1985 redeployment physical 
examination, he completed a medical history questionnaire and 
checked "yes" to history of high blood pressure; however, the 
examiner at the time noted that the Veteran had a normal 
blood pressure reading of 118/76 mm. Hg and was not 
prescribed medication.  As such, service treatment records do 
not show an in-service diagnosis of hypertension.

With respect to post-service records, a May 1994 VA Persian 
Gulf Registry examination report indicated normal blood 
pressure.  In April 1996, however, the Veteran's blood 
pressure was 145/102 mm. Hg, in August 1998 it was 138/98 mm. 
Hg, and in October 2001 it was 163/101 mm. Hg.  

The Veteran first claimed service connection for high blood 
pressure in January 2002.  A June 2003 VA muscles examination 
report mentioned a 2-year history of hypertension, dating the 
onset to 2001 - 10 years after discharge.  According to a 
January 2008 VA hypertension compensation examination report, 
he had taken hypertension medication for approximately 10 
years, dating the onset to 1998 - 7 years after discharge.  
Therefore, the medical evidence does not show continuity of 
symptomatology.

	In addition to the absence of documented post-service 
symptomatology for many years, the evidence includes the 
Veteran's statements asserting continuity of symptoms.  The 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he continued to suffer from high blood 
pressure from active duty to the present.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  First, the 
Board emphasizes the multi-year gap between discharge from 
active duty service (1991) and initial reported symptoms 
related to hypertension in 1996 (a 5-year gap).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

	Moreover, the Board finds that the Veteran's reported history 
of continued hypertension since active service is 
inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints.  
Moreover, the post-service evidence does not reflect 
treatment related to hypertension for at least 5 years 
following active service. 
	
	In addition, the Veteran dates the onset of symptoms to 
different times.  As noted above, he dates the onset to 
service; however, a June 2003 VA muscles examination dated 
the onset to 2001 and a January 2008 VA hypertension 
examination dated the onset to 1998.  Madden v. Gober, 125 
F.3d 1477, 1481 (Board entitled to discount the credibility 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that 
interest in the outcome of a proceeding may affect the 
credibility of testimony); Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the 
veteran's statements, it may consider whether self-interest 
may be a factor in making such statements).
	
The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the evidence above and 
finds his recollections as to symptoms experienced in the 
distant past, made in connection with a claim for benefits, 
to be less probative.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's hypertension to active duty or to any service-
connected disorder, despite his contentions to the contrary.    

According to a January 2008 VA hypertension compensation 
examination report, the Veteran had taken hypertension 
medication for approximately 10 years.  The examiner noted 
one in-service blood pressure reading of 140/90 taken during 
hospitalization for headaches in 1984 and one post-service 
blood pressure reading of 140/90 in 1997.  Based on the 
single in-service high blood pressure reading associated with 
a headache, the examiner found hypertension unrelated to 
active service.  

While the January 2008 VA examiner clearly associated the 
sole hypertensive blood pressure reading during active 
service to a severe headache and noted that service 
connection was already in effect for migraines and tension 
headaches, the Board found that the report was ambiguous as 
to whether the examiner meant that essential hypertension was 
hastened or worsened by the service-connected headaches.  As 
such, the Board remanded the case so that the January 2008 
examiner could clarify his opinion.

In a January 2009 report, the examiner indicated that the 
blood pressure readings of 140/90 mm. Hg in 1984 and 1997 
were merely "high normal" and that he would not associate 
headaches to be due to a blood pressure reading at that 
level.  He then opined that the Veteran's service-connected 
headaches had not made it more difficult to control his 
hypertension.  Similarly, he opined that the Veteran's 
service-connected PTSD had not hastened, increased, or made 
his hypertension more difficult to control.  

The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history.  Moreover, there is no contradicting medical 
evidence of record.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorder 
and active duty service.  While the Board reiterates that the 
Veteran is competent to report symptoms as they come to him 
through his senses, hypertension is not the type of disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2002 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in February 2009, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records and VA 
treatment records.  Further, he submitted additional records 
and written statements in support of his claim.  

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in January 2008 and January 2009.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


